Citation Nr: 1402921	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable evaluation for cervical dysphasia.

2. Whether new and material evidence has been received to reopen a claim for service connection for depression and/or dysthymic disorder, including as secondary to service-connected bronchial asthma.

3.  Entitlement to service connection for depression and/or dysthymic disorder, including as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to January 1994.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A June 2013 Travel Board hearing at the RO was held before the undersigned Veteran's Law Judge.  At the hearing the Veteran provided additional evidence accompanied by a waiver of RO initial consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  


FINDINGS OF FACT

1.  By correspondence received June 20, 2013, the Veteran withdrew from appeal              the claim for a compensable evaluation for cervical dysphasia.

2.  In November 2002, the RO denied the Veteran's petition to reopen her claim for service connection for depression/dysthymic disorder.  She did not appeal.

3.  Since November 2002, evidence was added to the file that was not previously considered, relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for depression/dysthymic disorder.

4.  The Veteran's depression/dysthymic disorder was caused by her service-connected bronchial asthma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for a compensable evaluation for cervical dysphasia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.   The November 2002 rating decision that denied the Veteran's petition to reopen her claim for service connection for depression/dysthymic disorder is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence having been received, the claim for service connection for depression/dysthymic disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for depression/dysthymic disorder as secondary to service-connected bronchial asthma have been met.  38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Cervical dysphasia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal  at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).   In June 2013, the Veteran withdrew the appeal for a compensable rating for  cervical dysphasia.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

Depression/dysthymic disorder

In November 2002, the RO denied the Veteran's petition to reopen her claim for service connection for depression/dysthymic disorder.  She did not appeal, and the November 2002 rating decision became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Reopening a previously denied claim requires "new and material" evidence, the requirements of which are set forth in 38 C.F.R. § 3.156(a).  For the purposes of reopening a claim the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 51. (1992).

Evidence received since the November 2002 decision considered "new and material" evidence sufficient to reopen the claim for service connection includes a July 1999 statement from John M. Horton, M.D, as discussed below.  This evidence raises a reasonable possibility of substantiating the Veteran's claim.  
Under these circumstances, the Board concludes that the criteria for reopening of the claim of service connection for depression/dysthymic disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran has stated that as a result of her asthma, she has been unable to work and function normally.  She stated that this deteriorating has been demoralizing and caused her depression.  

In July 1999, Dr. Horton stated that the Veteran was chronically depressed, in part, due to her physical problems.  Physical problems mentioned in the report included asthma.  On the other hand, a VA examiner in March 2008 concluded that the Veteran's depression was not secondary to her bronchitis.  The Board finds these medical opinions to hold equal weight; therefore, resolving doubt in the Veteran's favor, service connection for depression/dysthymic disorder as secondary to service-connected bronchial asthma is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.310.


ORDER

The claim for a compensable evaluation for cervical dysphasia is dismissed.

Entitlement to service connection for depression/dysthymic disorder as secondary to service-connected bronchial asthma is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


